Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT WITH RESERVE OF OWNERSHIP (HEREINAFTER REFERED TO AS
“AGREEMENT”) ENTERED INTO BY AND BETWEEN CHEROKEE ELECTRÓNICA, S.A. DE C.V.,
REPRESENTED IN THIS ACT BY MESSRS. JEFFREY FRANK AND ADOLFO ARTECHE,
(HEREINAFTER REFERED TO AS “SELLER”); AND INMOBILIARIA HONDARRIBIA, S.A. DE
C.V., REPRESENTED IN THIS ACT BY MR. JUAN MANUEL GÓMEZ ARREOLA (HEREINAFTER
REFERED TO AS “BUYER”), IN ACCORDANCE WITH THE FOLLOWING REPRESENTATIONS AND
CLAUSES:


REPRESENTATIONS

I. The Seller hereby represents through its representative that as of the date
hereof:

A.           It is a variable capital limited liability company (sociedad de
responsabilidad limitada de capital variable), duly organized and validly
existing, under the laws of the United Mexican States (hereinafter, “México”),
as it is evidenced under the public deed number 20,612 dated June 8, 1988,
granted before the testimony of Mr. Álvaro Villalba Valdés, Notary Public number
12 of the Judicial District of Texcoco, which first testimony was duly
registered in the Public Registry of Commerce. A copy of such public deed is
attached hereto as Exhibit A.

B.             As it is evidenced by public deed number 4,379 dated February 14,
2007, granted before the testimony of Mr. Jaime Maytorena Martínez-Negrete,
Notary Public number 86 of the city of Guadalajara, State of Jalisco, which
first testimony is pending to be registered in the Public Registry of Commerce,
the execution of this Agreement was approved by means of a board of director’s
meeting of the Seller. A copy of such public deed is attached hereto as Exhibit
B.

C.             Its legal representative has the sufficient and necessary
authority for the execution of this Agreement, authorities that as to the date
hereof have not been modified, limited or revoked in any manner, as it is
evidenced in the public deeds abovementioned.

D.            By means of the public deeds attached hereto as Exhibit “C”, the
Seller evidences the acquisition of the real state property with a total surface
area of 6,900.06 m2 (Six thousand nine hundred square meters 06/100), with a
construction with a total surface area of 3,614.20 m2 (three thousand six
hundred and fourteen square meters 20/100) (hereinafter, the “Property”), A copy
of such public deed is attached hereto as Exhibit C.

E.              It is the owner of the assets and equipment referred to in
Exhibit “D” hereof (the “Equipment”), which is currently located in the
Property. The property to such Equipment is dully evidenced in the invoices
which form part of such Exhibit “D” hereof.

1


--------------------------------------------------------------------------------


 

F.              As for the date of this Agreement, the Property and Equipment
are free form liens and encumbrances, nor subject to any legal procedure of any
nature which may become in an obstruction for the transfer of such under this
Agreement by the Buyer. The Seller evidences such condition in respect to the
Property, by means of the No-Liens Certificates, which are attached hereto as
Exhibit “E”.

G.             As of the date of his Agreement, the Property nor the Equipment
have not been sailed, offered nor in any other way compromised in respect to its
property nor use to any third party; and consequently, as of this date no legal
impediment exists in order for Seller to transfer the Property and the Equipment
in favor of  Buyer.

H.            As of the date of this Agreement, the Property is in compliance
with all the tax payments, rights and other contributions related to the same,
including without limitation, such payments in respect of property tax, electric
and water services, as such are dully evidenced hereto in Exhibit “F”.

I.                 Wishes to execute this Agreement in order to transfer the
title of the Property and Equipment, in favor of the Buyer, pursuant to the
terms and conditions hereto.

II. The Buyer hereby represents through its representative that as of the date
hereof:

A.           It is a variable capital limited liability company (sociedad de
responsabilidad limitada de capital variable), duly organized and validly
existing, under the laws of México, as it is evidenced according to public deed
number 1,018 dated January 29, 2007, granted before the testimony of Mr. Jorge
Gerardo Ortiz Monasterio, Public Broker number 43 of the state of Jalisco, which
first testimony is currently pending to be registered before the Public Registry
of Commerce. A copy of such public deed is attached hereto as Exhibit G.

B.             Its legal representative has the sufficient and necessary
authority for the execution of this Agreement, as it is evidenced by public deed
abovementioned, authorities that as to the date hereof have not been modified,
limited or revoked in any manner.

C.             Wishes to execute this Agreement in order to purchase the
Property and Equipment.

By means of the representations above, the parties hereby agree to enter into
this Agreement, in accordance with the following:

C L A U S E S

FIRST. Purpose.

2


--------------------------------------------------------------------------------


 

Seller hereby sells to the Buyer, and the Buyer acquires for itself, the
Property and Equipment, with reserve of ownership (reserva de dominio), in its
present conditions (ad corpus).

SECOND. Price

The parties hereby agree that the Buyer will pay in favor of the Seller as a
purchase price for the acquisition of the Property and Equipment in the total
amount of $13,500,000.00 (thirteen million and five hundred thousand pesos
00/100 M.N.) (the “Price”), which will be paid as provided in clause three
below, by means of a confirmed wire transfer in immediately available funds in
favor of the Seller in the following account:

Client:

 

Cherokee Electrónica, S.A. de C.V.

Bank:

 

Banco Santander-Serfin, S. A.

Account Number:

 

655-00742092

Account “CLABE”:

 

014320655007420924

Branches:

 

Plaza del Sol, número 4662.

City:

 

Guadalajara, Jalisco, México.

The parties hereby agree that the Price does not include the payment of any tax,
including without limitation, the payment of the Value Added Tax (the “VAT”) as
set forth by the Value Added Tax Regulation (Ley del Impuesto al Valor Agregado)
in force. In consequence, Buyer hereby agrees to pay in favor of Seller at the
formalization date of this Agreement before Notary Public, the amount of VAT
which corresponds to the current appraisal value of the constructions over the
Property (the “Construction Value”) and to the current value of the Equipment;
such amounts will be withheld by Seller for its payment to the corresponding tax
authorities.

In order to determine payment of the VAT over the Construction Value, the Buyer
is obligated to perform all necessary acts in order to deliver to Seller, in
anticipation to the formalization of this Agreement before Notary Public, of an
appraisal of the construction over the Property, which shall be previously
approved by the corresponding tax authorities. Additionally, the Buyer hereby
agrees to pay the Seller any difference that could exist in the future regarding
such payment of the VAT, in case of any change in the current applicable tax
regulations or for any other reason.

THIRD. Price Payment Form

The parties hereto agree that the Price will be paid to the Seller as follows:

(i)             15% (fifteen per cent) of the Price, that is, the amount of
$2,025,000.00 M.N. (Two Million Twenty five Thousand pesos 00/100 M.N.), is paid
at the execution date of this Agreement to the Seller; in accordance to that,
this agreement will be the receipt of payment.

 

3


--------------------------------------------------------------------------------


 

(ii) 85% (eighty five per cent) remainder of the Price, that is, the amount of
$11,475,000.00 M.N. (Eleven Million four hundred seventy five thousand pesos
00/100 M.N.), plus the total amount which corresponds to the VAT of the
Construction Value and Equipment, will be paid to the Seller on April 30, 2007,
date on which the parties will formalize this Agreement in a public instrument
and will perform the delivery of the invoices which evidence the property of the
Equipment.

FOURTH. Clearance of Property’s title.

Seller hereby agrees that it shall reimburse and be responsible in terms of the
applicable regulation for any existing encumbrance in respect to the Property.
Additionally, Seller will transfer the Property and Equipment, free form liens
and encumbrances, nor subject to any legal procedure of any nature which may
become in an obstruction for the transfer, in compliance with all the tax
payments, rights and other contributions related to the same, including without
limitation, such payments in respect of property tax, electric and water
services, as it will evidence such conditions by delivering to Buyer of the
corresponding documents upon formalization of this Agreement.

FIFTH. Agreement Formalization

The parties hereby agree to formalize this agreement before a Mexican Notary
Public, on April 30, 2007, date in witch the Buyer will pay the Seller the
remainder 85% (eighty five per cent) of the Price and the total amount which
corresponds to the payment of the VAT.

The parties hereby agree that such formalization of this agreement in favor of
Buyer, may be granted in favor of such third party appointed by Buyer with at
least 5 days in anticipation to the formalization date of this agreement, before
one of the following Mexican Notary Public, as appointed by Seller: i) Mr. Juan
Carlos Vázquez Martín, Notary Public number 87 in the district of Guadalajara,
Jalisco, or ii) Mr. Pablo González Vázquez, Notary Public number 35 in the
district of Zapopan, Jalisco, or iii) Mr. Ernesto Macías Ávila, Notary Public
number 5 in the district of Chapala, Jalisco.

The Seller hereby grants in favor of such Notary Public to be appointed, all the
necessary faculties in order to perform the necessary actions for the execution
of the corresponding public deed, and to obtain any authorizations which may be
required under the applicable regulation.

SIXTH.  Reservation of ownership and possession

In accordance with to article 2312 of the Civil Federal Code (Codigo Civil
Federal) in force, the Seller reserves for itself the ownership and possession
of the property until the Buyer pays in full the Price and VAT in pursuit to the
terms of this agreement.

The Parties may not sell, transfer, encumber or trespass the possession, domain,
or any rights pertaining to neither the Property nor the Equipment until the
Price, VAT and all

4


--------------------------------------------------------------------------------


 

other obligations arising from this Agreement are fulfilled. The Parties
acknowledge knowing all the civil and criminal responsibilities and penalties
which may arise from the breach of this provision. Notwithstanding the above,
such prohibition shall not limit the right of Buyer to formalize this Agreement
in favor of such third party appointed by it, once it has complied with all of
the obligations set forth in this Agreement.

Moreover, the parties agree that the Seller reserves for itself the possession
of the Property and Equipment, which shall be delivered by Seller to Buyer upon
payment in full of the Price and VAT, and until this Agreement is formalized and
invoices evidencing the property of the Equipment have been delivered.

SEVENTH.  Penalty.

Any of the Parties may, at its election, may anticipately terminate this
Agreement, being such party entitled and able to demand the fulfillment of the
obligations by the other party, or to terminate this Agreement, in any of the
following events:

a)              If the Buyer tries to assign or encumber, in any form, the
rights which may arise from this Agreement, without the written consent from the
Seller before the formalization of this Agreement;

b)             If the Buyer defaults with any of its obligations under this
Agreement;

c)              Upon the occurrence of an event by virtue of which the payment
obligations set forth in this Agreement may be accelerated in terms of the
applicable regulation;

d)             If the Seller defaults with any of its obligations under this
Agreement, including, without limitation, the existence of any lien or
encumbrance of the Property and Equipment.

In case that the Agreement is terminated due to any of the aforementioned
causes, Seller shall be obligated to reimburse in full the Price and VAT
received from Buyer, except if such termination results from Buyers’ default of
any of its obligations and in which Seller decides to demand the fulfillment of
Buyer’s obligations in accordance with article 1784 of the Civil Code of Jalisco
and its correlative article in the Mexican state’s regulation. In such case,
such reimbursement shall be performed in the following 30 days after the
termination of this Agreement. If applicable, if Seller does not perform such
reimbursement in such period, Seller will be obligated to pay monthly interests
on a 3% rate over such amounts, for each month of delay in such reimbursements.

EIGHTH.  Taxes and expenses.

The parties hereby agree that any and all expenses and fees arising from the
formalization of this Agreement before notary public, its registry before the
Public Registry of Property (Registro Público de la Propiedad) and all taxes
arising from the acquisition of the Property and Equipment under this Agreement,
will be beard exclusively by the Buyer. More over, the Seller will be
responsible for the payment of the income taxes arising from

5


--------------------------------------------------------------------------------


 

the sale of the Property and the payment of the VAT to the corresponding tax
authorities once such VAT is paid in full pursuant to the provisions of this
Agreement by Buyer.

NINTH. Current status of the Property and Equipment.

The Buyer hereby agrees and confirms that he has performed all necessary
diligence and examinations over the Property and the Equipment. Consequently, it
agrees to purchase the Property in its current conditions, “as is” and “where
is”. For these purposes, the parties hereby agree that Seller will deliver a
document to Buyer evidencing the existence of the Equipment and its location in
the Property before the formalization of this Agreement. Accordingly, Buyer
hereby waives any present or future right that it may be entitled with, to file
any claim, complaint or action of any nature against Seller in respect to any
hidden defects attributable to the Property and Equipment. Therefore, Buyer
hereby releases, discharges and disclaims Seller in respect to any present or
future right that it may be entitled with thereof.

TENTH. Notices.

All notices or other communications which are required or permitted hereunder
shall be in writing and shall be deemed sufficiently given if performed to the
addresses set forth below or such other address as the addressee may have
specified in a notice duly given to sender:

If to the Seller
Avenida Patria No. 179
Municipality of “El Manantial”
Guadalajara, Jalisco
México. C.P. 44970.

If to the Buyer
Calzada Independencia Sur no. 574
Municipality: Centro
Guadalajara, Jalisco.
México.

ELEVENTH. Applicable law and jurisdiction.

This Agreement will be governed by and construed in accordance with the Mexican
applicable laws. For the interpretation and compliance with the terms of this
agreement, the Parties expressly agree to submit themselves to the jurisdiction
of the competent courts of the city of Guadalajara, State of Jalisco, waiving to
any other preferential jurisdiction by means of their present or future
domiciles or otherwise.

TWELVETH. Amendments.

Neither party hereto shall be bound by any termination, amendment, supplement,
waiver or modification of any term hereof unless such party shall have consented
thereto in writing. This Agreement may not be amended, modified or supplemented
without the consent of both of the parties hereto.

6


--------------------------------------------------------------------------------


 

THIRTEENTH. Headings.

The headings used in this Agreement are for ease of reference only and shall not
be used to interpret or to construe any of the provisions of this Agreement.

FOURTEENTH. Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

FIFTEENTH. Entire Agreement.

This Agreement (including the Exhibits attached hereto) contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations and understandings.

This Agreement is executed in Spanish language. Any translation into English of
this Agreement shall be used by the parties for information purposes only.

IN WITNESS WHEREOF, each of the parties hereto, intending to be legally bound,
have caused this Agreement (including its exhibits) to be duly executed on its
behalf on February 22, 2007.

 

Seller
Cherokee Electrónica, SA. de C.V.

 

Buyer
Inmobiliaria Hondarribia, S.A. de C.V.

 

 

 

/s/ Jeffrey Frank

 

 

By: Jeffrey Frank

 

 

Position: legal representative

 

 

 

 

 

/s/ Adolfo Arteche

 

 

By: Adolfo Arteche

 

 

Position: legal representative

 

 

 

 

/s/ Juan Manuel Gómez Arreola

 

 

By: Juan Manuel Gómez Arreola

 

 

Position: legal representative

 

7


--------------------------------------------------------------------------------